Title: To George Washington from Andrew Ellicott, 16 May 1789
From: Ellicott, Andrew
To: Washington, George

 

Sir
May 16th 1789

By the death of Mr Hutchins, the Office of Geographer to the United States has become vacant. In consequence of this event, I have by the advice of my Friends, thought proper to offer myself a Candidate to supply his place.
As the proper execution of this business, will involve with it, an extensive astronomical knowledge, in both Theory, and Practice, it is with the greatest diffidence that I now come forward; and was it not from the encouragement of some of our first scientific characters, I should never have made this application. That I am not a stranger to the business, will appear from my being employed for some years past, in running, and determining, the astronomical boundary lines, of the States of Virginia, Pennsylvania, and New York. For these different employments, I never made any interest, and what is of more importance, they were procured at the instance of Gentlemen perfectly acquainted with the subject.
It may not be improper to observe, that Mr Rittenhouse, and myself, are the only practical surveyors, and astronomers, in the United States, who make our own Instruments; which appears to be a necessary qualification in this Country, where mechanics are few, and mathematical Instruments scarce.
Being perfectly satisfied, that your nominations to Office, will be directed with that uncommon judgment, and prudence, which has gained you the universal confidence of your Country, I have only to add, that I have the Honour to be, your Hbe Servt

Andrew Ellicott.

